AFFIRMED and Opinion Filed January 25, 2022




                                       In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-21-00764-CV

          IN THE INTEREST OF C.P.C. AND D.L.C., CHILDREN

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-20-0978

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      Mother appeals the trial court’s judgment terminating her parental rights to

her twin children, C.P.C. and D.L.C. We affirm in this memorandum opinion. See

TEX. R. APP. P. 47.4.

      In July 2020, the Texas Department of Family and Protective Services (the

Department) filed a petition seeking conservatorship and termination of Mother’s

parental rights with respect to C.P.C. and D.L.C. The Department filed a supporting

affidavit stating it had received a report that the twins, who were born premature on

May 3, 2020, were in the NICU and that Mother admitted using methamphetamine

while pregnant with them in February of that year. The report also alleged that

Mother had been diagnosed with mental illness, that she had attempted suicide while
pregnant in January, and that she had a history of domestic violence with her

boyfriend. According to the affidavit, the children’s meconium tested negative for

drugs, and medical records showed that Mother passed multiple drug tests in March

and April of that year. Nevertheless, Mother tested positive for amphetamines and

methamphetamine ten days after the children’s birth.

      The trial court granted the Department temporary conservatorship and ordered

Mother to comply with a Family Service Plan. That plan, which Mother received in

August 2020, required her to: (1) obtain and maintain stable housing and

employment; (2) attend, participate in, and successfully complete parenting classes;

(3) submit to a drug-and-alcohol dependency evaluation; (4) submit to and

successfully complete substance abuse treatment, including attending support

services at least three times a week; (5) submit to drug testing at the Department’s

direction; (6) submit to a psychosocial evaluation and follow all recommendations;

(7) attend and cooperate fully in counseling sessions; and (8) attend, participate in,

and successfully complete a domestic violence course.

      In advance of the July 16, 2021 final hearing, Mother filed a motion seeking

to continue the case and extend the temporary conservatorship beyond the statutory

dismissal date of August 2, 2021, arguing that she “has completed the majority of

services and is working on getting stable housing but needs more time to locate

stable housing.” The trial court held an evidentiary hearing on the motion, at which

Mother’s chemical dependency counselor, Erika Stroud, testified that, although

                                         –2–
Mother had participated in some of her court-ordered counseling services, she did

not complete them. In fact, Ms. Shroud testified that Mother’s “attendance was very

sporadic,” that “she hasn’t met any of her treatment plan goals,” and that she hasn’t

seen Mother “in quite some time.” According to Ms. Shroud, in the year since

Mother began the program, she had attended less than a third of the program’s

sessions. Ms. Shroud noted that completing the program should have taken Mother

only three months, and she added that, because it had been so long since Mother last

attended sessions, she would need to reassess Mother before counseling could

resume.

      Department caseworker Kristina Bowen testified that, in addition to testing

positive for drugs while the case was pending in April and June of 2021, Mother did

not submit to drug tests requested by the Department on at least sixteen occasions:

October 15, 2020; November 10, 2020; November 30, 2020; December 4, 2020;

December 8, 2020; December 10, 2020; December 11, 2020; January 22, 2021;

January 25, 2021; February 1, 2021; April 19, 2021; May 7, 2021; May 11, 2021;

May 18, 2021; June 6, 2021; and July 13, 2021. With respect to the July 13 request,

Ms. Bowen testified that Mother texted her, saying she could not leave for testing

because she was in her back yard, helping her landlord mow the lawn to avoid

eviction. Ms. Bowen, who was approximately 15 minutes away from Mother’s

residence at the time, said she drove over to the residence and confirmed both that

Mother was not in the yard and that the lawn had not been recently mowed. To Ms.

                                        –3–
Bowen’s knowledge, Mother never initiated the domestic violence class required

under her service plan.

      Mother testified that she was, in fact, in her back yard when she missed the

test on July 13, and she accused Ms. Bowen of lying. Mother said she did not know

how many times she failed to take a drug test upon request, although she admitted

she did not comply with other aspects of the service plan. When asked if she

completed court-ordered parenting classes, Mother responded: “I have not

completed it. I just wanted more services.” Similarly, when asked whether she

completed her court-ordered counseling, Mother responded: “I have not. I wanted

more services.” She further testified that, although she was “[t]otally engaged” in

her classes and counseling, she couldn’t “always be at class” or “always attend

individual counseling” because she had to work.

      Mother also attributed her failure to complete services, in part, to domestic

violence injuries she suffered to her eyes and hands in July 2020. She admitted that

her injuries had improved by the time of the trial, and she did not know exactly when

she had recovered from them, but the injuries “caused [her] some delay in getting all

of [her] services started.” Mother said her ability to find stable employment, as

required by the service plan, was also hindered by the fact that she did not have a

valid driver’s license. Nevertheless, she worked various jobs close to home, doing

“haul offs and make readies.”

      After hearing the evidence, the trial court denied Mother’s motion, stating:

                                        –4–
             This case has been going on for approximately 50 weeks, and
      I’m not hearing any evidence that any services at all have been
      completed. To the contrary, we have a significant number of missed
      drug tests. If I do my math correctly, probably -- maybe a third of the
      sessions that could have been attended for just one of the [services]
      have been completed. And it doesn’t seem like any of the other ones
      have even been initiated. So I don’t think that there has been substantial
      compliance with the service plan or any evidence of any remedy of the
      situation that brought the kids into care that would constitute
      extraordinary circumstances.

             I haven’t heard in any way any extraordinary circumstances
      concerning the children that would cause the Motion to Extend to be in
      their best interest, so I am going to deny that motion . . .

The court proceeded with the trial, after which it terminated Mother’s parental rights.

      Mother contends the trial court erred by denying her motion to extend. We

review that issue for abuse of discretion. See In re C.J.B., No. 05-19-00165-CV,

2019 WL 3940987, at *11 (Tex. App.—Dallas Aug. 21, 2019, no pet.) (mem. op.).

A trial court abuses its discretion if it acts without any guiding rules or principles; it

does not abuse its discretion by basing its decision on conflicting evidence. Gen.

Tire, Inc. v. Kepple, 970 S.W.2d 520, 526 (Tex. 1998).

      Under the family code, unless trial has commenced, a Department’s suit

seeking to terminate parental rights is automatically dismissed on the first Monday

after the first anniversary of the date the court entered its order appointing the

Department as a temporary managing conservator. TEX. FAM. CODE § 263.401(a).

The trial court may extend the automatic dismissal deadline for up to 180 days if it

finds “that extraordinary circumstances necessitate the child remaining in the


                                          –5–
temporary managing conservatorship of the department and that continuing the

appointment of the department as temporary managing conservator is in the best

interest of the child.” Id. § 263.401(b). In considering “whether to find that

extraordinary circumstances necessitate the child remaining in the temporary

managing conservatorship of the department for a case in which the court orders a

parent to complete a substance abuse treatment program, the court shall consider

whether the parent made a good faith effort to successfully complete the program.”

Id. § 263 (b-2).

      According to Mother, the evidence shows she made a good faith effort to

complete her substance abuse treatment program. From that premise, she argues the

trial court was required to conclude that extraordinary circumstances necessitated an

extension, and it abused its discretion by concluding otherwise. We disagree.

      As an initial matter, the statute does not provide that extraordinary

circumstances exist whenever a parent has made a good faith effort to complete a

treatment program. Rather, it states that the trial court must consider any such effort

as part of its determination on whether extraordinary circumstances exist. See id.

Nothing in the record suggests the trial court did not appropriately consider mother’s

participation in her substance abuse treatment program. On the contrary, the trial

court specifically referenced Mother’s attendance in her treatment counseling

sessions and weighed it alongside evidence showing that Mother made little or no

effort to complete other aspects of her service plan.

                                         –6–
      Moreover, there was evidence from which the trial court could conclude

Mother did not make a good faith effort to complete her substance abuse treatment

program. Mother’s treatment counselor testified that her “attendance was very

sporadic,” that “she hasn’t met any of her treatment plan goals,” and that she hasn’t

seen Mother “in quite some time.” Ms. Bowen also testified that Mother failed to

take sixteen drug tests requested by the Department. And the evidence shows Mother

tested positive for amphetamines two weeks before she filed her motion to extend.

      On this record, the trial court did not abuse its discretion by determining there

were no extraordinary circumstances justifying an extension of the statutory

dismissal deadline. We affirm the trial court’s judgment.




                                            /Cory L. Carlyle/
                                            CORY L. CARLYLE
210764f.p05                                 JUSTICE




                                         –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF C.P.C. AND                  On Appeal from the 397th Judicial
D.L.C., CHILDREN                               District Court, Grayson County,
                                               Texas
No. 05-21-00764-CV           V.                Trial Court Cause No. FA-20-0978.
                                               Opinion delivered by Justice Carlyle.
                                               Justices Myers and Partida-Kipness
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


Judgment entered this 25th day of January, 2022.




                                         –8–